Exhibit 10(h)

Execution Copy

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

2011 AMENDED AND RESTATED

PURCHASE AND SUPPLY AGREEMENT

This 2011 Amended and Restated Purchase and Supply Agreement (this “Agreement”),
effective as of November 29, 2011 (the “Effective Date”), is made by and between
DUSA Pharmaceuticals, Inc., a New Jersey corporation, having offices at 25 Upton
Drive, Wilmington, Massachusetts 01887 (“DUSA”), and National Biological
Corporation, an Ohio corporation having offices at 23700 Mercantile Road,
Beachwood, OH 44087 (“NBC”).

BACKGROUND

WHEREAS, DUSA and NBC entered into a certain Purchase and Supply Agreement on
November 5, 1998, pursuant to which DUSA purchases units of the Light Source
(defined below) and NBC manufactures and supplies units of the Light Source (the
“Original Purchase and Supply Agreement”);

WHEREAS, the parties recognized that the Original Purchase and Supply Agreement
did not meet the needs of the parties and the parties subsequently entered into
an Amended and Restated Purchase and Supply Agreement dated as of June 21, 2004,
as amended (the “2004 Amended and Restated Purchase and Supply Agreement”); and

WHEREAS, the 2004 Amended and Restated Purchase and Supply Agreement is set to
expire on December 31, 2011 and the parties wish to further amend and continue
their relationship under the terms of this Agreement, as set forth herein below.

NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the parties as
follows:

ARTICLE 1

DEFINITIONS

1.1 “BLU-U® Trademark” shall mean the “BLU-U” trademark that DUSA has registered
in connection with the Light Source, or such other trademark that DUSA registers
for use with the Light Source in jurisdictions in which “BLU-U” is not selected
by DUSA for use.

1.2 “Confidential Information” shall have the meaning as set forth in
Section 9.1 below.

1.3 “DUSA Technology” shall mean DUSA Patents and DUSA Technical Information.

1.3.1 “DUSA Technical Information” shall mean [c.i.], including, but not limited
to: [c.i.]; in each case that is possessed by DUSA as of the Effective Date or
[c.i.] during the term of this Agreement, to the extent such relates to the
[c.i.] and to the extent that DUSA owns or controls the same.

1.3.2 “DUSA Patents” shall mean all patents and all reissues, renewals,
re-examinations and extensions thereof, and patent applications therefor, and
any divisions or continuations, in whole or in part, thereof, which claim [c.i.]
and that are owned or controlled by DUSA during the term of this Agreement.

1.4 “FDA” shall mean the United States Food and Drug Administration.

1.5 “Force Majeure Event” shall have the meaning as set forth in Section 12.3
below.



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

1.6 “HPPB” shall mean the Canadian Health Products and Protection Branch.

1.7 “Light Source” shall mean DUSA’s 4170-1 BLU-U® meeting the then current
Specifications.

1.8 “NBC Technology” shall mean NBC Patents and NBC Technical Information.

1.8.1 “NBC Technical Information” shall mean [c.i.], including, but not limited
to: [c.i.]; in each case that is possessed by NBC as of the Effective Date or
[c.i.] during the term of this Agreement, to the extent such relates to [c.i.]
and to the extent that NBC owns or controls the same. For the avoidance of
doubt, NBC Technology relates to the [c.i.].

1.8.2 “NBC Patents” shall mean all patents and all reissues, renewals,
re-examinations and extensions thereof, and patent applications therefor, and
any divisions or continuations, in whole or in part, thereof, which claim [c.i.]
and that are owned or controlled by NBC during the term of this Agreement.

1.9 “Output Regulating Circuitry System” shall mean, collectively and
individually, the [c.i.] of a Light Source.

1.10 “Plastic Housing” shall mean that portion of the outer plastic covering of
the Light Source designed by DUSA.

1.11 “QS” shall mean current Quality Systems regulations, including without
limitation 21 CFR Part 820, et. seq., policies and guidance documents
promulgated by the FDA for the design, manufacture, processing or packaging of
medical devices, ISO 13485 Medical Devices – Quality Management Systems –
Requirements for Regulatory Purposes, and corresponding regulatory standards and
regulations required by other applicable regulatory agencies. QS shall also
include those Quality Systems requirements specified by DUSA in the
Specifications.

1.12 “Specifications” shall mean the specifications set forth in Exhibit A-1, as
may be modified in accordance with Section 3.6 below.

1.13 “U-Type Bulb” shall mean a U-shaped fluorescent bulb described on Drawing
No. 8BU-417 set forth in Exhibit A-2, that meets or is similar to the
Specifications.

1.14 “UBL Trademark” shall mean the “UBL” and “NBC-UBL” trademarks that NBC uses
in connection with its products.

ARTICLE 2

SUPPLY

2.1 Light Source Supply. Subject to the terms and conditions of this Agreement,
NBC shall supply to DUSA quantities of the Light Source ordered by DUSA from
time to time during the term of this Agreement on a purchase order basis. The
parties recognize and acknowledge that DUSA’s business is currently dependent on
the supply of the Light Source to DUSA by NBC as specified hereunder.

2.2 Orders.

2.2.1 Orders. DUSA shall place orders with NBC for delivery of a quantity of
Light Source units on written notice [c.i.] prior to the requested delivery
date. NBC shall accept such orders from DUSA, subject to the remaining terms and
conditions of this Agreement.

 

2



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

2.2.2 Form of Orders. DUSA’s orders shall be made pursuant to a written purchase
order which is in the form attached hereto as Exhibit B, and shall provide for
shipment in accordance with the delivery dates set forth in the purchase orders.
At all times during this Agreement, NBC shall use its reasonable best efforts to
meet the monthly delivery dates set forth in each purchase order.
Notwithstanding the foregoing language, NBC shall ship Light Source units in
inventory as requested pursuant to Section 2.5 below. Any change to a purchase
order may be made by the issuance of a written amended change order by both
parties. ANY ADDITIONAL OR INCONSISTENT TERMS OR CONDITIONS OF ANY PURCHASE
ORDER, ACKNOWLEDGMENTS OR SIMILAR STANDARDIZED FORMS GIVEN OR RECEIVED PURSUANT
TO THIS AGREEMENT SHALL HAVE NO EFFECT AND SUCH TERMS AND CONDITIONS ARE HEREBY
EXCLUDED UNLESS SPECIFICALLY AGREED OTHERWISE BY A WRITING SIGNED BY BOTH
PARTIES PURSUANT TO SECTION 12.12.

2.2.3 Delays. DUSA shall be entitled to reschedule deliveries of the Light
Source ordered hereunder, for [c.i.] provided that DUSA notifies NBC of such
desired changes, in writing, at least [c.i.] prior to the scheduled delivery
date. Without limiting the foregoing, if such delay is greater than [c.i.], NBC
may invoice DUSA for the Light Source so delayed and DUSA will [c.i.] to such
Light Source [c.i.]; in which case NBC agrees to: (i) maintain a written record
identifying such Light Source as [c.i.], (ii) maintain such Light Source [c.i.],
and (iii) to [c.i.]. Furthermore, if such rescheduling represents a delay in
shipment of more than [c.i.] from the original delivery date, DUSA shall [c.i.]
on such delayed Light Source during such extended period and [c.i.]. For
avoidance of doubt, the preceding provisions of this Section 2.2.3 shall not in
anyway limit DUSA’s rights of inspection and rejection set forth in Section 3.3
below.

2.3 Quote and Price.

2.3.1 Quote and Price. The price to be paid by DUSA per Light Source unit
ordered by DUSA in its initial purchase order during the next [c.i.] shall be
set forth in Exhibit C attached hereto; provided, however, that such price per
each Light Source shall only be in effect if DUSA issues an initial purchase
order for the Light Source [c.i.] specified in Exhibit C to NBC [c.i.]. If the
initial purchase order [c.i.], the parties shall re-negotiate a mutually
agreeable purchase price. Subject to Section 2.2.3, the release date for such
initial purchase order shall provide for [c.i.] of Light Source units [c.i.], in
[c.i.] increments averaging [c.i.] or more Light Source units [c.i.]. The price
to be paid by DUSA on its initial purchase order for the Light Source set forth
on Exhibit C shall [c.i.] (as set forth in Section 8.1 of this Agreement). For
any subsequent purchase order issued during the term of this Agreement, the
parties shall negotiate a mutually agreeable purchase price per Light Source
unit. Thereafter, [c.i.], assuming the parties wish to renew the Agreement, the
parties shall negotiate a mutually agreeable purchase price. NBC agrees to
provide to DUSA quotes on a [c.i.] as may be required from time to time.

2.3.2 Changes to Purchase Orders. All purchase orders issued shall be firm,
except in the event of a [c.i.]. If DUSA, in its sole discretion, determines
that a [c.i.] is necessary or desirable, DUSA may notify NBC to stop delivering
previously ordered Product [c.i.]. Upon written notification by DUSA of a
[c.i.], NBC shall provide to DUSA a [c.i.]. DUSA shall reimburse NBC, at NBC’s
[c.i.]. For any [c.i.] that needs to be [c.i.] due to [c.i.], DUSA shall issue a
separate [c.i.] purchase order for [c.i.] and DUSA shall pay to NBC for any such
[c.i.] at NBC’s actual [c.i.]. NBC shall then re-quote the price for the Light
Source based on [c.i.] and the Parties agree to negotiate in good faith such
re-quoted price terms for the Light Source. Once the Parties have agreed upon a
new price for the Light Source, DUSA will amend the previously stopped purchase
order to reflect the new pricing.

2.3.3 Cancellation of Purchase Orders. In the event a purchase order is
cancelled by DUSA, then upon delivery to DUSA of all of NBC’s useable and
marketable inventory relating specifically to Light Sources ordered on the
purchase order being cancelled, DUSA shall reimburse NBC for its cost for all
such useable

 

3



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

and marketable inventory (whether in the form of finished goods (to be
reimbursed at the purchase price stated on Exhibit C based upon the original
purchase order), and work in process and raw material inventories (at NBC’s
actual cost, including raw material costs, shipping costs, labor and allocated
overhead [c.i.], which shall not in any case exceed the original purchase order
price. Notwithstanding the foregoing, DUSA may not reduce the initial purchase
order placed to a quantity less than [c.i.] Light Source units. Further, in the
event such initial purchase order was for [c.i.], and the quantity is reduced,
then DUSA shall pay the unit price of [c.i.] for all units ordered pursuant to
such initial purchase order and not cancelled, whether previously shipped or
invoiced, and shall pay NBC the balance of [c.i.] on all units previously paid
for at the unit purchase price of [c.i.], if any, within [c.i.] of the notice of
cancellation.

2.4 Packaging. Units of Light Source shall be packaged in containers and labeled
in accordance with the Specifications.

2.5 Delivery. NBC shall deliver quantities of Light Source units ordered by DUSA
on the dates specified in DUSA’s purchase orders submitted in accordance with
Section 2.2 above. All deliveries of Light Source units for purchase orders of
[c.i.] Light Source units shall be scheduled [c.i.] of Light Source units for
such purchase order. All deliveries of Light Source units for purchase orders of
[c.i.] Light Source units shall be scheduled [c.i.] of Light Source units for
such purchase order. All units of Light Source shall be delivered [c.i.] to the
location specified by DUSA prior to the shipping date therefor. The carrier
shall be selected by agreement between DUSA and NBC, provided that in the event
no such agreement is reached, DUSA shall select the carrier. Each shipment shall
be insured for the benefit of DUSA. In the event that DUSA requests the drop
shipment of one (1) or more Light Source units directly to a DUSA customer, NBC
shall ship such Light Source unit(s) as directed by DUSA within one (1) business
day of receipt of such order, so long as it has inventory in stock.

2.6 Invoicing; Payment. Unless [c.i.] as set forth in Section 2.2.3 above, NBC
shall submit an invoice to DUSA [c.i.], regardless of whether the Light Source
units are to be [c.i.]. All invoices shall be sent to the address specified in
the purchase order or as otherwise instructed by DUSA in writing, and each such
invoice shall state the aggregate and unit Price for the Light Source in such
purchase order, [c.i.] to the purchase or shipment initially [c.i.]. All
payments hereunder shall be made in U.S. Dollars, by [c.i.]. Payment shall be
due to NBC within [c.i.] from the date of an invoice issued hereunder; provided
that payment made within [c.i.] of the foregoing shall be subject to a [c.i.].
Notwithstanding the foregoing, NBC shall invoice [c.i.] separately [c.i.] and
DUSA agrees to remit payment therefore [c.i.]. In addition, such shipping and
handling charges shall not be subject to [c.i.]. Any [c.i.] shall be subject to
interest at the [c.i.] per month or the highest rate allowable under applicable
law, on the number of days overdue. If, [c.i.] Light Sources, NBC [c.i.]
completed units of Light Sources [c.i.], it shall be entitled to a [c.i.] and
consistent with prior NBC practices. Such [c.i.] shall be billed on a [c.i.] and
DUSA agrees to remit payment therefore [c.i.].

ARTICLE 3

QUALITY

3.1 Quality. Each Light Source supplied by NBC shall materially conform with the
current Specifications therefor and shall be manufactured in accordance with all
applicable QS manufacturing and record keeping procedures and regulatory
approvals of the FDA and/or HPPD for the Light Source at NBC’s plant located at
23700 Mercantile Road, Beachwood, OH 44122 (the “Facility”). Notwithstanding
anything herein to the contrary and for the avoidance of doubt, all
Specifications shall be deemed to be material.

 

4



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

3.2 Quality Control. Prior to each shipment of the Light Source, NBC shall
perform quality control procedures, inspections and tests to verify that the
Light Source to be shipped conform materially with the Specifications. Prior to
each shipment of components of each Light Source, NBC shall provide a copy of
the Device History Record including test data demonstrating compliance with all
current requirements of the Specifications, results of tests performed
certifying that the Light Source supplied have been manufactured, controlled and
released according to the Specifications and all relevant QS requirements at the
Facility stipulated under Section 3.1 above. DUSA will formally issue a
“Release” form authorizing NBC to ship the Light Source; provided that such
Release shall not be unreasonably withheld if the Device History Record and all
associated documentation and data demonstrates compliance with the current
requirements of the Specifications and cGMP’s. Without limiting the foregoing,
if NBC’s performance of the inspection and applicable testing procedures
described in Exhibit D requires [c.i.], then DUSA agrees to either (i) [c.i.] or
(ii) [c.i.]; provided that in either such case the following shall apply: NBC
shall hold such equipment at NBC’s risk and shall replace the same if they are
lost, damaged or destroyed. NBC shall maintain such equipment in good condition
(subject to normal wear and tear); and such equipment shall be subject to [c.i.]
upon expiration or termination of this Agreement. Accordingly, NBC agrees to
cooperate with DUSA in the filing of any UCC financing statements relating to
such equipment as DUSA may deem necessary or useful. In addition, NBC shall use
such equipment solely for the testing and inspection of Light Source units
hereunder, unless otherwise agreed by DUSA. Furthermore, NBC shall properly
maintain tooling and test equipment whether owned by DUSA or NBC during the Term
of this Agreement and the Support Period.

3.3 Acceptance/Returns.

3.3.1 General. Acceptance by DUSA of Light Source units delivered by NBC
hereunder shall be subject to inspection and applicable testing as generally
described in Exhibit D by DUSA or its designee. If on such inspection DUSA or
its designee discovers that any Light Source shipped hereunder fails to
materially conform with the Specifications or otherwise fails to materially
conform to the warranties given by NBC in Section 6.1 below, DUSA or such
designee may reject such Light Source, which rejection shall be accomplished by
giving written notice to NBC specifying the manner in which such Light Source
fails to meet the foregoing requirements and request a Return Material
Authorization (“RMA”) from NBC. DUSA or its designee shall return the
nonconforming Light Source in accordance with NBC’s reasonable instructions with
the RMA attached [c.i.]. Upon receipt of the nonconforming Light Source NBC
shall promptly issue to DUSA a credit for all amounts invoiced (including
shipping and handling charges) for such Light Source. NBC shall use its best
efforts to replace the Light Source returned by DUSA within the shortest
possible time. The replacement of nonconforming Light Source units shall have
priority over the supply of Light Source units ordered for shipment under
Section 2.2 prior to the return or any time after the return of the
nonconforming Light Source unit to NBC. The warranties given by NBC in
Section 6.1 below shall survive any failure to reject by DUSA under this
Section 3.3.

3.3.2 Settlement of Claims. In case of a disagreement between the parties
regarding whether a particular Light Source unit materially complies with the
Specifications, the claim shall be [c.i.] or [c.i.] mutually agreed upon by the
parties [c.i.], the appointment of which shall not be unreasonably withheld or
delayed by either party. The determination of [c.i.] with respect to such
dispute shall be final and binding upon the parties. The parties and [c.i.]
shall use their best efforts to [c.i.] as set forth above. The fees and expenses
of [c.i.] shall be paid [c.i.] is made.

3.3.3. Returns. In the event Light Sources or accessories such as caster kits or
safety goggles are returned to NBC by a customer of DUSA for repair, NBC shall
inspect and evaluate such returned goods for failure analysis or customer
complaints and report its findings in writing to DUSA’s Quality Assurance
Department within [c.i.] of receipt by NBC of such returned goods.

 

5



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

3.4 Latent Defects. It is recognized that it is possible for a Light Source to
have defects which are not be discovered upon reasonable physical inspection or
testing (“Latent Defects”). As soon as either party becomes aware of a Latent
Defect in any Light Source it shall immediately notify the other party as to the
serial number(s) of the Light Source(s) involved, which at DUSA’s election,
shall be deemed rejected as of the date of such notice. NBC agrees to [c.i.] all
Light Source(s) so involved [c.i.]. For purposes of this Section 3.4, “defect”
shall mean that a Light Source fails to conform to the warranties given by NBC
herein; however, “defect” for purposes of the foregoing, [c.i.].

3.5 Presence at Facility. Upon [c.i.] given by DUSA to NBC, DUSA shall have the
right to assign a reasonable number of employees or consultants of DUSA to
inspect and audit the Facility at which Light Source are manufactured in order
to verify NBC’s compliance with QS and other agreed requirements, provided,
however that (i) such employees or consultants shall not unreasonably interfere
with other activities being carried out at the Facility, (ii) that such
employees or consultants shall observe all rules and regulations applicable to
visitors and to individuals employed at the Facility, and (iii) such employees
or consultants agree to maintain the Confidential Information of NBC in
accordance with Article 9 below.

3.6 Changes. DUSA shall have the right to modify the Specifications from time to
time. All such modifications shall be in writing and shall be signed by an
authorized representative of DUSA and NBC, and shall be effective for orders of
applicable units placed after such notice. If such modifications result in a
material change in [c.i.] as shown by [c.i.], the parties shall agree upon
[c.i.] of the Light Source hereunder; and if such modifications result in a
delay in delivery, the parties shall negotiate a reasonable extension of the
affected lead times. NBC shall not make any changes in the manufacturing
process, materials or critical suppliers without the prior written consent of
DUSA which shall not be unreasonably withheld.

ARTICLE 4

LICENSES

4.1 To NBC. DUSA hereby grants to NBC a [c.i.] license under the DUSA Technology
to manufacture the Light Source to the extent it is ordered by DUSA hereunder
and to deliver such Light Source to DUSA or its designee as specified in this
Agreement. The foregoing license shall be [c.i.] with the prior written consent
of DUSA. For the avoidance of doubt, there is no other license or right
whatsoever being granted to NBC by DUSA under DUSA Technology by the terms of
this Agreement.

4.2 To DUSA. NBC hereby grants to DUSA an [c.i.] license under the NBC
Technology to import, make or have made, use, sell, have sold and otherwise
dispose of the Light Source, including without limitation, to purchase directly
from NBC’s supplier for DUSA’s use and benefit, and for resale or other
disposition, the U-Type Bulb, in the Light Source or any light device sold by
DUSA. NBC shall provide to DUSA or its designee copies of all documentation
within NBC’s control that is reasonably necessary for DUSA to exercise the
licenses granted hereunder, and shall reasonably cooperate with DUSA to
establish supply of Light Source, including sources of components and other
materials. In the event that DUSA has Light Source manufactured by a third
party, DUSA shall obtain from such third party a written confidentiality
agreement to protect against the unauthorized use and disclosure of NBC’s
Confidential Information.

4.3 NBC Retention of Rights. Nothing herein shall be interpreted to limit or
restrict NBC’s rights to import, manufacture, sell or supply a U-Type bulb or
other bulbs, either alone or in conjunction with or incorporated in any type of
device provided that such device is not the Light Source and NBC does not use
the BLU-U® Trademark.

 

6



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

ARTICLE 5

REGULATORY MATTERS

5.1 Regulatory Approvals. The parties understand and agree that DUSA, itself or
through its agents, shall have the sole right to correspond with and submit
regulatory applications and other filings necessary for the sale of Light Source
to the FDA, HPPB or other foreign regulatory agencies to obtain approvals to
import, export, sell or otherwise commercialize the Light Source alone or with
other products (collectively, “Approvals”) as DUSA deems useful or necessary.
Accordingly, except as otherwise required by law, NBC shall not correspond
directly with the FDA, HPPB or any other regulatory agency relating to the
process of obtaining Approvals or any obtained Approval for the Light Source,
without DUSA’s prior written permission. Notwithstanding the foregoing, NBC
agrees to assist DUSA, as requested by DUSA, in preparing, submitting and
maintaining applications for such Approvals which shall be owned by DUSA.

5.2 Information. Without limiting the provisions of Section 5.1 above, NBC shall
promptly provide DUSA all written and other information, in NBC’s possession or
control, necessary or useful for DUSA to apply for, obtain and thereafter
maintain Approvals for the Light Source, including without limitation
information relating to [c.i.] of the Light Source or other such information
required to be submitted to the FDA (or its foreign equivalent) in the form of a
marketing application. Except as otherwise expressly provided herein, DUSA shall
restrict the use of such information solely for the foregoing purposes. Without
limiting the foregoing and subject to Section 5.5 below, NBC agrees to
immediately inform DUSA when any such information is no longer current and
reflective of current manufacturing practices, procedures or the Specifications
and to provide updated information to DUSA.

5.3 Inspections. NBC shall permit the FDA, HPPB and other regulatory agencies to
conduct inspections of the Facility as the FDA or such other regulatory agencies
may request, and shall cooperate with the FDA, HPPB or such other regulatory
agencies with respect to such inspections and any related matters. NBC agrees to
give DUSA prior notice (when possible) of any such inspections, and to keep DUSA
informed about the results and conclusions of each such regulatory inspection,
including actions taken by NBC to remedy conditions cited in such inspections.
In addition, NBC shall allow DUSA or its representative to assist in the
preparation for and be present at such inspections. NBC shall provide DUSA with
copies of any written inspection reports issued by such agencies and all
correspondence between NBC and the agency related thereto, including, but not
limited to, FDA Form 483, Notice of Observation, and all correspondence relating
thereto. DUSA and its regulatory consultants, agents, marketing partners or
other third parties agreed upon in advance by NBC, under reasonable
confidentiality requirements, shall have access, to all quality assurance and QS
audits of NBC for the purposes of assessment of regulatory compliance, to the
buildings, records and areas of the Facility involved in the manufacture,
testing, storage and shipment of the Light Source.

5.4 DUSA Cooperation. DUSA agrees to keep NBC informed as to the status of
Approvals for Light Source supplied hereunder.

5.5 Maintenance of Approvals. Notwithstanding anything herein to the contrary,
NBC shall not undertake any modifications to the Light Source design,
manufacturing, processing, critical suppliers or packaging that could delay or
otherwise impact the Approvals or other regulatory submissions, including
without limitation, regulatory product reviews, Investigational New Drug
applications (INDs), New Drug Applications (NDAs) or any other compliance status
without prior written agreement of DUSA. NBC shall obtain and maintain all
licenses, permits and registrations other than Approvals (e.g., business
licenses and the like) necessary to manufacture the Light Source and supply them
hereunder.

 

7



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

5.6 Reporting. Pursuant to the FDA’s and other applicable regulatory agency’s
regulations and policies, DUSA may be required to report to such regulatory
agency information that reasonably suggests that a Light Source may have caused
or contributed to the death or serious injury or has malfunctioned and that the
Light Source would be likely to cause or contribute to a death or serious injury
if the malfunction were to recur. Accordingly, NBC agrees to inform DUSA of any
such information promptly after becoming aware of it so that DUSA can comply
with such reporting requirements. Furthermore, each shall assist the other in
the investigation of incidents and near incidents, as applicable, to enable DUSA
to fulfill all Directive (as defined below) obligations. Each party shall inform
the other of its awareness of any issue or potential resulting in “unsafe”
product. It is understood and agreed that reporting to DUSA shall be within
twenty-four (24) hours to enable DUSA to comply with applicable reporting
requirements.

5.7 Regulatory Compliance. Each party shall copy the other with written
information regarding patient safety, Light Source efficacy or recalls. DUSA
shall be responsible for submitting any medical device report (“MDR”) to the FDA
required by 21 CFR Part 803 et seq. as necessary. NBC will promptly assist DUSA
in any investigation relating to the potential need to file an MDR so that all
regulatory requirements can be met on a timely basis. NBC agrees to manufacture
the Light Source in accordance with current Good Manufacturing Practices (“GMP”)
pursuant to Regulation 21 U.S.C. 360 et. seq. and 21 CFR Part 820 et seq. and
will permit DUSA to perform GMP audits upon reasonable notice and at agreed upon
times, at DUSA’s expense. In addition, NBC shall manufacture the Light Source in
accordance with ISO 13485 and the Medical Device Directive 93/94/EEC dated
June 14, 1993, as amended from time to time (the “Directive”), in order for the
units to be eligible for the CE mark. In addition, NBC shall provide to DUSA all
necessary technical file documentation to support the CE mark for the Light
Source. NBC shall operate under a certified “quality system” (i.e. ISO 13485)
for the production of the Light Source and shall maintain the necessary
supporting technical documentation for a period of at least seven (7) years
after the last Light Source unit has been shipped to DUSA.

ARTICLE 6

PRODUCT WARRANTIES/SERVICE

6.1 Product Warranties. NBC warrants and represents that:

6.1.1 Specifications. All Light Source supplied hereunder shall upon delivery to
DUSA or such other location as specified by DUSA comply with the Specifications
and shall conform with the information shown on the certificate of conformance
provided for the particular shipment according to Section 3.2 hereof;

6.1.2 QS. The Facility, and all Light Source units supplied hereunder upon
delivery to DUSA or such other location as specified by DUSA, meet all
applicable regulatory requirements (including applicable QS regulations) imposed
by applicable regulatory agencies with respect to any Approval;

6.1.3 Materials and Workmanship. Each Light Source shall be free from defects in
materials, workmanship and design for a period of [c.i.] after its receipt by
the end user (the “Warranty Period”). The foregoing warranty set forth in this
Section 6.1.3 [c.i.];

6.1.4 Limitations. For avoidance of doubt, defects in the manufacture of the
[c.i.] shall be covered by the warranties in this Section 6.1; provided,
however, that NBC [c.i.] in the [c.i.] in accordance with applicable industry
standards; and

6.1.5 No Encumbrance. Title to all Light Source supplied hereunder shall pass as
provided herein free and clear of any security interest, lien, or other
encumbrance.

 

8



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

6.2 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6.1, NBC MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE LIGHT SOURCES, AND NBC
HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR [c.i.].
EXCEPT FOR LIABILITY ARISING OUT OF ARTICLE 11 BELOW AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, [c.i.].

6.3 Warranty Service. During the Warranty Period, NBC agrees, [c.i.] any Light
Source failing to meet the warranties provided hereunder. Without limiting the
foregoing, NBC shall use best efforts to provide on-site warranty repair service
to end-users [c.i.].

6.4 Out-of-Warranty Service; Spare Parts. NBC hereby undertakes to maintain
repair capability for the Light Source during the term of this Agreement and for
[c.i.] thereafter (the “Support Period”) subject to its ability to source
applicable components from third parties. In accordance with the foregoing, NBC
shall, if requested by DUSA, provide out-of-warranty service on reasonable and
customary terms and conditions, including reasonable adjustments for increased
labor costs during the Support Period. In addition during the Support Period,
NBC agrees to [c.i.] spare and replacement parts [c.i.] and lead times therefor
as may be required to service and maintain Light Source units. Where there are
no [c.i.], such spare or replacement parts shall be provided [c.i.] and [c.i.]
and lead times, and in any event NBC’s prices, terms and conditions for
providing services under this Section 6.4 shall be no less favorable to the
customer than those offered by NBC to a third party for similar services or
parts. Notwithstanding the foregoing, neither DUSA nor its customers shall have
any obligation to order any such service, or spare or replacement parts from
NBC.

6.5 Epidemic Failures. In addition to and without limiting the warranties given
above, where a defect in the design [c.i.] of the Light Source which effects a
[c.i.] of the total units of any particular Light Source model (by SKU number)
supplied hereunder (an “Epidemic Failure”), NBC shall, [c.i.], remedy such
Epidemic Failure in all units of such Light Source model (previously supplied or
to be supplied hereunder).

6.6 Recalls. In the event that DUSA is required by any regulatory agency to
recall the Light Source or if DUSA voluntarily initiates a recall of the Light
Source and in either case such recall is a result of a breach of any of the
warranties under Section 6.1.1 through 6.1.3 above, [c.i.]. NBC will notify DUSA
of any information, which may lead to recall of any Light Source. In case of a
voluntary recall of the Light Source, DUSA will retrieve all units of the Light
Source, as the case may be, at its expense, with all direct expense: (a) to be
reimbursed by NBC immediately where recall is the sole responsibility of NBC;
and (b) to be borne by DUSA where recall is the sole responsibility of DUSA. In
situations of shared responsibility, costs will be shared equally by the
parties. In addition, NBC agrees to cooperate with and assist DUSA in locating
and retrieving, if necessary, units of the Light Source recalled for any reason.
A recall of DUSA’s products (including the Light Source) for any reasons other
than those set forth in this Section 6.6 (including reasons due to force
majeure) above shall not affect DUSA’s obligation to purchase Light Source units
in accordance with Article 2 herein above, as may be modified, or DUSA’s
obligation under any outstanding purchase order hereunder.

6.7 Documentation. NBC agrees to develop and provide to DUSA documentation
describing routine maintenance, service and care of the Light Source. In
addition, upon DUSA’s request, NBC agrees to provide DUSA such other information
and documentation as DUSA may reasonably require in order to fulfill standard
maintenance and support requirements on reasonable and customary terms and
conditions.

 

9



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

ARTICLE 7

TRADEMARKS

7.1 Packaging and Labeling. NBC shall be responsible for packaging and labeling
the Light Source delivered hereunder in accordance with DUSA’s Specifications,
standard trade dress and style and all applicable regulatory requirements.

7.2 Trademarks. Without limiting the provisions of Section 7.1 above, packaging
materials and labels for the Light Source shall display the BLU-U® Trademark and
the DUSA trade name (collectively, the “DUSA Marks”). Accordingly, DUSA hereby
grants to NBC a license to use the DUSA Marks for the term of this Agreement for
the purposes of supplying the Light Source hereunder. The ownership and all
goodwill from the use of the DUSA Marks shall vest in and inure to the benefit
of DUSA. NBC hereby acknowledges DUSA’s ownership rights in the DUSA Marks, and
accordingly agrees that at no time during or after the term of this Agreement to
challenge or assist others to challenge the DUSA Marks or the registration
thereof or attempt to register any trademarks, marks or trade names confusingly
similar to such DUSA Marks. DUSA obtains no rights to use, and may not use, the
UBL Trademark for any purpose, except to resell products manufactured by and
purchased by DUSA from NBC, where NBC has imprinted the UBL Trademark.

ARTICLE 8

TERM AND TERMINATION

8.1 Term. The term of this Agreement shall commence on the Effective Date and
continue in full force until December 31, 2013, unless terminated earlier in
accordance with this Article 8 and may, at DUSA’s sole option, be renewed for an
additional two (2) years, subject only to agreement on price terms, provided
that DUSA has purchased, or has a viable open purchase order for a minimum of
three-hundred (300) Light Source units within the term of this Agreement.
Alternatively, this Agreement may be extended for an additional period by mutual
written agreement of NBC and DUSA [c.i.]; provided, however, that neither NBC
nor DUSA shall be obligated to approve any such extension and shall have no
liability whatsoever by reason of any failure to agree on any such extension.

8.2 Breach. This Agreement may be terminated and/or any outstanding purchase
order may be canceled by either party if the other party breaches any material
term or condition of this Agreement and fails to remedy the breach within [c.i.]
after being given written notice thereof. Notwithstanding the foregoing, in the
event of breach by either party, the other party’s right to terminate shall be
stayed if the breaching party proposes a mutually agreeable plan to remedy such
breach within the foregoing [c.i.] and remedies such breach within [c.i.] after
being given written notice thereof. It is understood and agreed that this
Section 8.2 is subject to the provisions of Section 12.3 below, excusing
performance where performance is rendered impossible due to a Force Majeure
Event, including without limitation failure of suppliers, in each case where
such failure is beyond the reasonable control of the nonperforming party. For
avoidance of doubt, among other things a delay by NBC of more than [c.i.] of the
delivery date of any shipment of Light Source ordered in accordance with
Section 2.2 shall be deemed material.

8.3 Convenience. Either party may terminate this Agreement upon twelve
(12) months’ prior written notice to the other party.

 

10



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

8.4 Termination for Insolvency. Either party may terminate this Agreement and
any outstanding purchase order if the other becomes the subject of a voluntary
or involuntary petition in bankruptcy or any proceeding relating to insolvency,
receivership, liquidation, or composition or the benefit of creditors, if that
petition or proceeding is not dismissed with prejudice [c.i.] after filing.

8.5 Survival. It is understood that termination or expiration of this Agreement
shall not relieve a party from any liability which, at the time of such
termination or expiration, has already accrued to the other party, including
NBC’s obligations during the Support Period. The provisions of Sections 3.3,
3.4, 4.2, 8.4 and 8.5 and Articles 1, 5, 6, 9, 11, and 12 shall survive the
termination of this Agreement for any reason. Except as otherwise expressly
provided in this Article 8, all other rights and obligations of the parties
shall terminate upon termination of this Agreement.

ARTICLE 9

CONFIDENTIALITY

9.1 Confidential Information. The parties may from time to time disclose to each
other Confidential Information. “Confidential Information” shall mean [c.i.].
Notwithstanding the foregoing or anything herein to the contrary, Confidential
Information shall not include any information that, in each case as demonstrated
by written documentation: (i) was already known to the receiving party, other
than under an obligation of confidentiality, at the time of disclosure; (ii) was
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the receiving party; (iii) became generally available
to the public or otherwise part of the public domain after its disclosure and
other than through any act or omission of the receiving party in breach of this
Agreement; (iv) was subsequently lawfully disclosed to the receiving party by a
person other than the disclosing party; or (v) is developed independently by the
receiving party without use of or reliance on the Confidential Information of
the other party.

9.2 Confidentiality. Each party agrees to hold and maintain in strict confidence
all Confidential Information of the other party. Without limiting the foregoing,
neither party shall use or disclose the Confidential Information of the other
party, except as otherwise permitted by this Agreement or as may be necessary or
useful to exercise its rights or perform its obligations under this Agreement.
Nothing contained in this Article 9 shall prevent either party from disclosing
any Confidential Information of the other party to (a) regulatory agencies for
the purpose of obtaining approval to distribute and market the Light Source (or
products incorporating the Light Source); provided, however, that all reasonable
steps are taken to maintain the confidentiality of such Confidential Information
to be disclosed; (b) to accountants, lawyers or other professional advisors or
in connection with a merger, acquisition or securities offering, subject in each
case to the recipient entering into an agreement to protect such Confidential
Information from disclosure; or (c) is required by law or regulation to be
disclosed; provided, however, that the party subject to such disclosure
requirement has provided written notice to the other party promptly upon
receiving notice of such requirement in order to enable the other party to seek
a protective order or otherwise prevent disclosure of such Confidential
Information.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1 NBC. NBC represents and warrants that: (i) it has full power to enter into
this Agreement and to grant to DUSA the rights granted to DUSA hereunder;
(ii) it has obtained all necessary corporate approvals to enter into and execute
the Agreement; (iii) it has not entered and will not enter into any agreements
with any third party that are inconsistent with this Agreement; (iv) NBC has not
granted any rights to any third parties to subject matter which would otherwise
be included within the definition of NBC Technology; and (v) NBC shall fully
comply with the requirements of any and all applicable federal, state, local and
foreign laws, regulations, rules and orders of any governmental body having
jurisdiction over the activities contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

10.2 DUSA. DUSA represents and warrants that: (i) it has full power to enter
into the Agreement; (ii) it has obtained all necessary corporate approvals to
enter and execute into this Agreement; (iii) it has not entered and will not
enter into any agreements with any third party that are inconsistent with this
Agreement; and (iv) DUSA shall fully comply with the requirements of any and all
applicable federal, state, local and foreign laws, regulations, rules and orders
of any governmental body having jurisdiction over the activities contemplated by
this Agreement and the distribution of the Light Source.

10.3 Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 10 AND SECTION 6.1 ABOVE,
NEITHER PARTY MAKES ANY WARRANTIES OR CONDITIONS (EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE) WITH RESPECT TO THE SUBJECT MATTER HEREOF AND EACH PARTY EXPRESSLY
DISCLAIMS ANY SUCH ADDITIONAL WARRANTIES.

ARTICLE 11

INDEMNIFICATION

11.1 DUSA. DUSA shall indemnify, defend and hold harmless NBC, its directors,
officers, employees, agents, successors and assigns from and against [c.i.]
against any of them by a third party alleging (i) [c.i.]; (ii) [c.i.]; and
(iii) [c.i.], in each case subject to the requirements set forth in Section 11.3
below. Notwithstanding the foregoing, DUSA shall have no obligations under this
Article 11 for any liabilities, expenses or costs arising out of or relating to
claims covered under Section 11.2 below.

11.2 NBC. NBC shall indemnify, defend and hold harmless DUSA, [c.i.], in each
case subject to the requirements set forth in Section 11.3 below.
Notwithstanding the foregoing, NBC shall have no obligations under this Article
11 for any liabilities, expenses or costs arising out of or relating to claims
covered under Section 11.1 above.

11.3 Indemnification Procedure. A party that intends to claim indemnification
(the “Indemnitee”) under this Article 11 shall promptly notify the indemnifying
party (the “Indemnitor”) in writing of any third party claim, suit or proceeding
included within the indemnification described in this Article 11 above (each a
“Claim”) with respect to which the Indemnitee intends to claim such
indemnification, and the Indemnitor shall have sole control of the defense
and/or settlement thereof; provided that the Indemnitee shall have the right to
participate, at its own expense, with counsel of its own choosing in the defense
and/or settlement of such Claim. The indemnification under this Article 11 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the consent of the Indemnitor. The Indemnitee under this
Article 11, and its employees, at the Indemnitor’s request and expense, provide
full information and reasonable assistance to Indemnitor and its legal
representatives with respect to such Claims.

11.4 Insurance. Each party shall secure and maintain in effect during the term
of this Agreement and for a period of [c.i.] insurance policy(ies) underwritten
by a reputable insurance company and in a form and having limits of at least
[c.i.] in the aggregate for exposures related to the Light Source. Additionally,
each party shall [c.i.]. Upon request by the other party hereto, certificates of
insurance evidencing the coverage required above shall be provided to the other
party.

 

12



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

ARTICLE 12

GENERAL

12.1 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the United States and the State of
New Jersey without reference to conflict of laws principles and excluding the
1980 U.N. Convention on Contracts for the International Sale of Goods.

12.2 Disputes.

12.2.1 Negotiations. If NBC and DUSA, are unable to resolve any dispute between
them, either NBC or DUSA may, by written notice to the other, have such dispute
referred to [c.i.], for attempted resolution by good faith negotiations within
[c.i.]. Unless otherwise mutually agreed, the negotiations between [c.i.] and at
times within the period stated above [c.i.] for consideration. If the parties
are unable to resolve such dispute in accordance with the aforementioned
procedure or within [c.i.], either party shall have the right to pursue any and
all other remedies available to such party, with the costs of such other
remedies to be paid by the non-prevailing party upon final judgment and the
expiration of all appeals. Except as otherwise provided in this Section 12.2,
each party shall pay its own legal fees, disbursements and other expenses
incurred.

12.2.2 Arbitration. Any dispute arising between the parties hereunder shall be
resolved by arbitration in Cleveland, Ohio, according to the Rules of the
American Arbitration Association, and the award of the arbitrator(s) shall be
[c.i.]. The arbitrator, if a sole arbitrator, or the chairman, if a panel of
three arbitrators, shall be a lawyer with experience in handling technical
disputes and the other panel members shall have experience in technical,
engineering and/or medical device related cases. In the event a demand for
arbitration is filed pursuant hereto, the parties shall have the same rights to
discovery under the Federal Rules of Civil Procedure as if the dispute had been
filed as an original action in the United States District Court for the
jurisdiction in which the arbitration is brought. Any arbitration brought by
DUSA shall be held in Cleveland, Ohio, and the Court in Ohio shall have
jurisdiction and shall be authorized to enforce said rights as if the entire
dispute were pending before said Court. Any arbitration brought by NBC shall be
held in Boston, Massachusetts and the Court in Massachusetts shall have
jurisdiction and shall be authorized to enforce said rights as if the entire
dispute were pending before said Court.

12.3 Force Majeure. Nonperformance of any party (except for the payment of money
and acceptance by DUSA of Light Source pursuant to an outstanding purchase order
hereunder) shall be excused to the extent that performance is rendered
impossible by strike, fire, earthquake, flood, governmental acts or orders or
restrictions, failure of suppliers, or any other reason where

 

13



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

failure to perform is beyond the reasonable control of the nonperforming party
(each a “Force Majeure Event”). Notwithstanding the foregoing, NBC’s delay of
the delivery date of any shipment of Light Source ordered in accordance with
Section 2.2 shall not be excused for more than [c.i.] pursuant to this
Section 12.3. This Section 12.3 shall not be deemed to limit DUSA’s rights under
Section 4.2 above.

12.4 Delays. [c.i.] performance of the party’s obligations under this Agreement.

12.5 Assignment. The parties agree that their rights and obligations under this
Agreement may not be assigned or otherwise transferred to a third party without
the prior written consent of the other party hereto. Any assignment in violation
of this Section 12.5 shall be null and void. Notwithstanding the foregoing,
either party may transfer or assign its rights and obligations under this
Agreement to a successor to all or substantially all of its business or assets
relating to this Agreement whether by sale, merger, operation of law or
otherwise; provided that such assignee or transferee has agreed to be bound by
the terms and conditions of this Agreement. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their successors and assigns.

12.6 Notices. Any notice or report required or permitted to be given or made
under this Agreement by either party shall be in writing and delivered to the
other party at its address indicated below (or to such other address as a party
may specify by notice hereunder) by courier or by registered or certified
airmail, postage prepaid, or by facsimile; provided, however, that all facsimile
notices shall be promptly confirmed, in writing, by registered or certified
airmail, postage prepaid. All notices shall be effective as of the date received
by the addressee.

 

If to NBC:

   National Biological Corporation    23700 Mercantile Road    Beachwood, OH
44122    Attn: President    Fax: (216) 765-0271

with a copy to:

   Porter Wright Morris & Arthur LLP    925 Euclid Avenue    Suite 1700   
Cleveland, OH 44115-1483    Attn: Michael Ellis, Esq.    Fax: (216) 443-2535

If to DUSA:

   DUSA Pharmaceuticals, Inc.    25 Upton Drive    Suite 1208    Wilmington,
Massachusetts 01887    Attn: Vice President, Operations    Fax: (978) 657-9193

with a copy to:

   Reed Smith LLP    Princeton Forrestal Village    136 Main Street, Suite 250
   Princeton, New Jersey 08536    Attn: Nanette W. Mantell, Esq.    Fax:
(609) 951-0824

 

14



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

12.7 Confidential Terms. Except as expressly provided herein, each party agrees
not to disclose any terms of this Agreement to any third party without the
consent of the other party, except to prospective investors and to such party’s
accountants, attorneys and other professional advisors or as required by
securities or other applicable laws, in which case the disclosing party shall
seek confidential treatment to the extent available.

12.8 Headings. Headings included herein are for convenience only, do not form a
part of this Agreement and shall not be used in any way to construe or interpret
this Agreement.

12.9 Non-Waiver. Any waiver of the terms and conditions hereof must be
explicitly in writing. The waiver by either of the parties of any breach of any
provision hereof by the other shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.

12.10 Severability. Should any section, or portion thereof, of this Agreement be
held invalid by reason of any law, statute or regulation existing now or in the
future in any jurisdiction by any court of competent authority or by a legally
enforceable directive of any governmental body, such section or portion thereof
shall be validly reformed so as to approximate the intent of the parties as
nearly as possible and, if unreformable, shall be deemed divisible and deleted
with respect to such jurisdiction, but the Agreement shall not otherwise be
affected.

12.11 Independent Contractors. The relationship of DUSA and NBC established by
this Agreement is that of independent contractors. Nothing in this Agreement
shall be construed to create any other relationship between DUSA and NBC.
Neither party shall have any right, power or authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other.

12.12 Entire Agreement. The terms and provisions contained in the Agreement,
including the Exhibits hereto, constitute the entire agreement between the
parties and shall supersede all previous communications, representations,
agreements or understandings, either oral or written, between the parties
including the Original Purchase and Supply Agreement except to the extent the
provisions of such Original Purchase and Supply Agreement are restated herein.
No agreement or understanding varying or extending this Agreement shall be
binding upon either party hereto, unless set forth in a writing which
specifically refers to the Agreement signed by duly authorized officers or
representatives of the respective parties, and the provisions hereof not
specifically amended thereby shall remain in full force and effect.

12.13 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

DUSA PHARMACEUTICALS, INC.     NATIONAL BIOLOGICAL CORPORATION By:   /s/ Mark
Carota     By:   /s/ Mark Friedman Name:   Mark C. Carota     Name:   Mark W.
Friedman Title:   Vice President, Operations     Title:   President and CEO

 

16



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

EXHIBIT “A-1”

LIGHT SOURCE

[c.i.]

 

17



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

EXHIBIT “A-2”

[c.i.]

 

18



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

EXHIBIT “B”

FORM OF PURCHASE ORDER

 

LOGO [g302702g13d66.jpg]

 



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

EXHIBIT “C”

PRICING

[c.i.]

[c.i.]

During the Term, DUSA shall place a purchase order for Light Source units
[c.i.]. The price to be paid by DUSA to NBC for the Light Source [c.i.].

[c.i.]

The parties recognize [c.i.] of the [c.i.]. The parties agree that NBC may
[c.i.] in advance of [c.i.] pursuant to a purchase order for units which would
[c.i.]. In the event NBC [c.i.] Light Source unit [c.i.], representing [c.i.]
for each Light Source unit [c.i.]. NBC shall [c.i.]. In the event that NBC
[c.i.] Light Source unit [c.i.] after the date [c.i.].

 



--------------------------------------------------------------------------------

Note: Certain portions of this document have been marked “[c.i.]” to indicate
that confidential treatment has been requested for this confidential
information. The confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

EXHIBIT “D”

ACCEPTANCE TESTING

[c.i.]

 